IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0891
                             Filed August 18, 2021


IN THE INTEREST OF L.C.,
Minor Child,

W.C., Father,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Union County, Monty Franklin,

District Associate Judge.



      A father appeals the termination of his parental rights to his seven-year-old

daughter. AFFIRMED.



      Adam M. Stone, Urbandale, for appellant father.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Meggen Weeks, Lenox, attorney and guardian ad litem for minor child.



      Considered by Tabor, P.J., Greer, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


TABOR, Presiding Judge.

        Noting his “sporadic and inconsistent” contact with his daughter, as well as

his history of substance-abuse, domestic violence, and mental-health issues, the

juvenile court terminated the parental rights of L.C.’s father, William.1 He appeals,

contending termination was not in the seven-year-old child’s best interests.

See Iowa Code § 232.116(2) (2020). Because the record shows L.C.’s safety and

emotional needs are best served by ending her legal tie to William, we affirm.2

        Methamphetamine use by her parents and domestic violence perpetrated

by William led to the voluntary removal of L.C. from her home in June 2019.3 The

State charged the parents with child endangerment and drug possession.

Authorities extradited William to Nebraska, where he had an outstanding warrant.

As a result, he was incarcerated for several months at the start of the child-welfare

case.

        This was not L.C.’s first removal. Nebraska social services placed L.C.

outside her parents’ care for over two years. The issues in that case were the

same: drug abuse and domestic violence. William faced a felony assault charge

for severely beating Dixie. L.C. also reported seeing her parents strike each other.

William did not participate in services to address the concerns arising in Nebraska.



1 Originally, the State also petitioned for the termination of the rights of L.C.’s
mother, Dixie. But because Dixie had shown significant progress toward
reunification by the hearing date, the State dismissed the petition against her.
2 We review de novo the record and the juvenile court’s application of the best-

interest factors in section 232.116(2). In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)
(“Although the court has to use its best judgment in applying the factors contained
in the statute, this does not mean we review its decision for an abuse of
discretion.”).
3 L.C. has been in the same foster home since her removal from parental care.
                                          3


Even when reunification occurred between L.C. and Dixie, Nebraska authorities

still did not consider William to be a safe parent.

        That situation never changed. William’s incarceration and ongoing drug

abuse prevented reunification with L.C. He did complete an inpatient substance-

abuse treatment program in March 2020. Then, because of COVID-19 restrictions,

his outpatient treatment was by virtual appointments. By the time his provider

started offering in-person appointments that summer, William had left the state.

He moved back to Nebraska and then to Idaho—missing all visitation with L.C.

        The State petitioned for termination of his parental rights in December.

When William returned to Iowa in January 2021, he obtained a new substance-

abuse evaluation. He admitted injecting methamphetamine daily, as well as heroin

and marijuana use. Although William re-engaged in treatment, he did not sign a

release so that DHS could track his progress.

        William’s commitment to mental-health treatment was also underwhelming.

William reports diagnoses of borderline personality disorder, anxiety, and

posttraumatic stress disorder.        But he engaged in minimal medication

management and did not pursue the recommended therapy.

        In February 2021, William filed a written consent to termination of his

parental rights, asserting, “I am unable to safely care for L.C. at this time or in the

reasonably foreseeable future.” But before the April 2021 termination hearing,

William withdrew his consent. After that hearing, the juvenile court terminated

William’s parental rights, citing Iowa Code section 232.116(1), paragraphs (d), (e),

(f), (k), and (l).
                                            4


       The court provided this insightful summary of the reasons for termination:

       William’s relationship with [L.C.] has remained extremely limited, his
       parenting abilities have not improved significantly in almost two
       years, and his visits with [L.C.] have not been productive as they
       have not improved the parent-child relationship between them.
       Allowing William to remain a part of [L.C.’s] life would be a significant
       and serious disruption to her life, and would interfere with the plan to
       reunify [L.C.] with her mother, Dixie.            William’s and Dixie’s
       relationship is toxic and filled with violent episodes, and the success
       of the permanency goal of placement of [L.C.] with Dixie would be
       significantly impaired by maintaining William’s parental rights and his
       involvement in that placement process.

       William’s petition on appeal does not challenge the statutory grounds. So

we need not address that step in the termination process. See P.L., 778 N.W.2d

at 40 (describing the three-step process for termination of parental rights). The

only question is whether termination is in L.C.’s best interests.

       In making that best-interests determination, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); P.L., 778 N.W.2d at 40. That statute

allows us to consider whether a parent’s ability to provide for the needs of the child

is affected by his “mental condition.” Iowa Code § 232.116(2)(a). And, for a child

placed in foster care, we may consider “whether the child has become integrated

into the foster family to the extent that the child’s familial identity is with the foster

family.” Iowa Code § 232.116(2)(b). In considering integration into a foster family,

we review both (1) “the length of time the child has lived in a stable, satisfactory

environment and the desirability of maintaining that environment and continuity for

the child” and (2) “the reasonable preference of the child, if the court determines
                                          5

that the child has sufficient capacity to express a reasonable preference.” Id.

§ 232.116(2)(b)(1), (2).

       William argues termination was not in L.C.’s best interests because they

share a close bond. He asserts the juvenile court relied too heavily on testimony

from the case worker in finding a “minimal” parent-child bond. He contends the

worker was “unqualified to make reliable and informed bonding assessments.”

William also contends the court should have considered “the long-term financial

consequences” that termination of his rights would have on L.C.

       We disagree with William’s view of the facts, as well as his application of

the best-interests factors. First, the juvenile court appropriately deferred to the

expertise of the social worker on the bonding issue. See generally In re A.M., 843

N.W.2d 100, 111 (Iowa 2014) (crediting caseworker’s opinion); In re D.W., 791

N.W.2d 100, 707 (Iowa 2010). Second, the parent-child bond may play a role in

the best-interests determination, but it is not the only consideration.

       The primary consideration is L.C.’s safety, which cannot be ensured in

William’s care. See In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J.,

concurring specially) (identifying safety and the need for a permanent home as the

“defining elements” in the best-interests determination). William has not engaged

in the services necessary to address his parenting deficiencies caused by

substance abuse and domestic violence. His unaddressed mental-health issues

also affect his ability to provide for L.C.’s needs. See Iowa Code § 232.116(2)(a).

What’s more, the record shows L.C. is comfortable with her foster care family, and

has also voiced a desire to reunite with Dixie. By contrast, L.C. told the social

worker she enjoyed her visits with William but did not express a desire to return to
                                            6


his custody. Finally, we decline to consider William’s argument that termination is

not in L.C.’s best interests based on the potential for financial support. See In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011) (noting “the loss of . . . financial support

[is] an insufficient reason not to terminate if termination [is] otherwise in the child[’s]

best interests” in a chapter 232 termination case).

       AFFIRMED.